DETAILED ACTION
A.	This action is in response to the following communications: Request for Continued Examination filed 11/22/2022.
B.	Claims1-7 and 9-20 remains pending.



Continued Examination Under 37 CFR 1.114
C.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2022 has been entered.



Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gepner, Joesph (US Pub. 2020/0340827), herein referred to as “Gepner” in view of Hosamani, Umesh et al. (US Pub. 2019/0213890 A1), herein referred to as “Hosamani” in further view of Latsu-Dake, Emmanuel et al. (US Pub. 2014/0249701 A1), herein referred to as “Latsu-Dake”.

 
As for claims 1 and 19-20, Gepner teaches. An aircraft system and corresponding method and display device, comprising: 
	a display configured to present images to a pilot (fig. 7 GUI presented to a pilot of an aircraft); at least one processor communicatively coupled to the display, the at least one processor configured to (fig. 6 processor): generate a speed performance monitor graphical user interface (GUI), the speed performance monitor GUI depicting flight deck interval management (FIM) information, the speed performance monitor GUI (fig. 7 display of performance data about an aircraft in current use) comprising: an interval management (IM) speed range indicator depicting an IM speed range (fig. 7, 704 range of speeds); an IM speed upper limit indicator depicting an IM speed upper limit and implemented at a first end of the IM speed range indicator (fig.7 and 8, 704 shows thresholds on gauge; par. 38); an IM speed lower limit indicator depicting an IM speed lower limit and implemented at a second end of the IM speed range indicator (fig.7 and 8, 704 shows thresholds on gauge; par. 38); an IM speed target indicator depicting an IM speed target (par. 38 receiving information from an airspeed indicator that the aircraft has achieved a threshold airspeed indicating takeoff); and a current speed indicator depicting a current speed relative to the IM speed target (par.39 target data values are displayed given the function of the aircraft (e.g. take-off, returning, gliding, bank angle etc…); and output graphical data associated with the speed performance monitor GUI to the display for presentation to the pilot (fig. 7 and 8 is the output of the GUI on the aircraft). 

Gepner does not specifically describe that information detailed within the user interface is for the distance between aircrafts; however in the same field of endeavor Hosamani teaches speed performance monitor GUI depicting flight deck interval
management (FIM) information, the FIM information including an
assigned time or distance spacing interval for an aircraft piloted by the
pilot to maintain relative to a designated target aircraft (fig. 4 and par.39-42 Using flight identifying text (UAL2345), a current location of the target aircraft 26 (with respect to the trail aircraft 30) is indicated at the top of the PAB 404. Instantaneous current state data of the trail aircraft 30 is received through the navigation system 106, as described above. A minimum speed 410 (120) associated with a stall of the trail aircraft 30 is determined based in part on aircraft-specific parameters, and is rendered as bounding the bottom of the PAB 404. Target aircraft 26 current state data, which may comprise a four dimensional (4D) trajectory, is continually received by the system 102 and is indicated via an ascending/descending/level-off indicator 406) Further, the system 102 determines and renders a region 420, which is a target safe speed zone. ).

    PNG
    media_image1.png
    515
    638
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hosamani into Gepner this is true because Hosamani suggests in paragraph 47 at least one exemplary embodiment has been presented in the foregoing detailed description of the invention, it should be appreciated that a vast number of variations exist. It should also be appreciated that the exemplary embodiment or exemplary embodiments are only examples, and are not intended to limit the scope, applicability, or configuration of the invention in any way.

Gepner as modified by Hosamani does not teach an IM speed target indicator depicting an IM speed target, wherein at least a portion of the IM speed target indicator resides within the IM speed range indicator; however Latsu-Dake suggests improved graphical user interface of a commanded interval management airspeed (CIMS) for providing speed situational awareness (par. 46 A first exemplary method embodiment describes providing commands to a display for assisting a pilot of an ownship in managing the interval from an aircraft from which the ownship is following, including displaying 602 a bar indicating possible airspeeds obtainable by the ownship; displaying 604 a first marker contiguous to a first end of the bar indicating a minimum airspeed obtainable by the ownship; displaying 606 a second marker contiguous to a second end of the bar indicating a maximum airspeed obtainable by the ownship; displaying 608 a third marker on the bar indicating an indicated airspeed of the ownship; displaying 610 a fourth marker on the bar indicating a commanded interval management speed; and modifying 612 the position of the fourth marker in response to the distance between the aircraft and the ownship.)

    PNG
    media_image2.png
    666
    180
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Latsu-Dake into Gepner as modified by Hosamani, this is true because desirable to provide a system and method displaying air traffic symbology that a pilot may easily determine whether to vary airspeed within safe limits with respect to another aircraft (par.6).

As for claim 2, Gepner teaches. The system of claim 1, wherein the speed performance monitor GUI further comprises a fast indicator or a slow indicator, the fast indicator depicting that the current speed is fast relative to the IM speed target, the slow indicator depicting that the current speed is slow relative to the IM speed target (par. 39 profile of the airplane will determine speed requirements for aircraft actions such as takeoff event). As for claim 3, Gepner teaches. The system of claim 1, wherein the speed performance monitor GUI further comprises an acceleration trend indicator or a deceleration trend indicator, the acceleration trend indicator depicting an acceleration trend, the deceleration trend indicator depicting a deceleration trend (par. 39 indicators of maximum and minimum speeds to achieve current function e.g. take-off). As for claim 4, Gepner teaches. The system of claim 3, wherein the acceleration trend indicator or the deceleration trend indicator comprises an arrow (fig. 7 depiction of arrow GUI elements are present and location and use thereof is a design choice). As for claim 5, Gepner teaches. The system of claim 1, wherein the speed performance monitor GUI further comprises a rounded rectangle border surrounding the IM speed target indicator, the IM speed upper limit indicator, the IM speed range indicator, the IM speed lower limit indicator, and the current speed indicator (fig. 7, 714 along with other areas that present information are within a rectangle bordered box per se). As for claim 6, Gepner teaches. The system of claim 5, wherein the rounded rectangle border is a first color when the speed performance monitor GUI is active and a different color when the speed performance monitor GUI is inactive (par. 52 design choices of the interface denote that graphical elements can vary in size, location, color). As for claim 7, Gepner teaches. The system of claim 1, wherein the IM speed upper limit indicator is set to a maximum speed for a current aircraft configuration or a default IM speed upper limit, wherein the IM speed lower limit indicator is set to a minimum maneuvering speed for the aircraft or a default IM speed lower limit (par.39 indication of minimum speed for a given aircraft function is relied across the GUI to the pilot). As for claim 9, Gepner teaches. The system of claim 8, wherein the IM speed target indicator comprises a circular portion residing within the IM speed range indicator (par. 52 design choices of the interface denote that graphical elements can vary in size, location, color; circular interface elements can be used as shown and can be exchanged with other data values as it’s a design choice). As for claim 10, Gepner teaches. The system of claim 9, wherein the IM speed target indicator further comprises a chevron portion residing outside of the IM speed range indicator, wherein when the current speed matches the target speed, a portion of the current speed indicator aligns with the chevron portion of the IM speed target indicator (fig. 8 chevron indication is present in the various gauges of information). As for claim 11, Gepner teaches. The system of claim 1, wherein the current speed indicator comprises a textual depiction of a speed differential between the current speed and the target speed (fig. 8 textual data is outputted in the GUI). As for claim 12, Gepner teaches. The system of claim 1, wherein the current speed indicator comprises a textual depiction of a speed differential between the current speed and the target speed if the speed differential exceeds a predetermined speed differential (par. 39 and 49 denote scenarios of specific speed indication will allow for the system to make suggestions based upon function of the aircraft that the pilot wishes to complete). As for claim 13, Gepner teaches. The system of claim 1, wherein the current speed indicator further comprises a pentagonal-shaped outline (par. 52 design choices of the interface denote that graphical elements can vary in size, location, color; other shapes are inclusive in a design choice within this paragraph to bring attention to different data values outputted to the screen). As for claim 14, Gepner teaches. The system of claim 1, wherein at least a portion of the IM speed target indicator flashes when a speed target value changes (par. 52 design choices of the interface denote that graphical elements can vary in size, location, color; animation can be achieved as a design choice for attention to the pilot as a function). As for claim 15, Gepner teaches. The system of claim 1, wherein the IM speed range indicator is capsule-shaped, wherein each of the IM speed upper limit indicator and the IM speed lower limit indicator includes an endcap portion (par. 52 design choices of the interface denote that graphical elements can vary in size, location, color). As for claim 16, Gepner teaches. The system of claim 1, wherein if the IM speed target exceeds one of the IM speed upper limit and the IM speed lower limit, at least one of the IM speed upper limit indicator or the IM speed lower limit indicator changes color (par. 52 design choices of the interface denote that graphical elements can vary in size, location, color). As for claim 17, Gepner teaches. The system of claim 1, wherein if an aircraft configuration changes, at least one of the IM speed upper limit indicator, the IM speed lower limit indicator, and the IM speed range indicator change (par. 52 design choices of the interface denote that graphical elements can vary in size, location, color). As for claim 18, Gepner teaches. The system of claim 17, wherein if the aircraft configuration changes, the IM speed range indicator changes color or flashes (par. 52 design choices of the interface denote that graphical elements can vary in size, location, color).


 
(Note:) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 9-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image3.png
    211
    564
    media_image3.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        December 3, 2022